                                                                      FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                       FEB 2G 2020
                          MISSOULA DIVISION                            Clerk, U.S Courta
                                                                       Dlatrict Of Montana
                                                                        Misaoula Dlviaion




  WILLIAM VASQUEZ,
                                                  CV 18-164--M-DLC
                      Plaintiff,

        vs.                                        ORDER

  BNSF RAILWAY COMPANY, a
  Delaware corporation,

                      Defendant.

      Before the Court is Defendant BNSF Railway Company's Unopposed

Motion for Extension of Time to Reply to Motion for Protective Order Quashing

Plaintiff's Deposition of Laurence Fernandes. (Doc. 49.)

      IT IS ORDERED that the motion (Doc. 49) is GRANTED. BNSF shall file

its reply brief on or before March 5, 2020.

      DATED this 26th day of February, 2020.




                                       Dana L. Christensen, Chief istrict Judge
                                       United States District Court



                                        -1-
